Citation Nr: 0929218	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  00-23 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for postoperative residuals of a fracture of the 
distal fibula, left ankle.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for left lateral dorsal cutaneous branch 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.H.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to February 
1992 with additional active duty in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

This case was previously before the Board in May 2003 and 
September 2003 when it was remanded for further development.

In a January 2008 rating decision, the RO granted service 
connection for left lateral dorsal cutaneous branch 
neuropathy and assigned an evaluation of 10 percent disabling 
as a separate compensable condition secondary to 
postoperative residuals of a fracture of the distal fibula, 
left ankle.  Because the separate compensable evaluation for 
left lateral dorsal cutaneous branch neuropathy as secondary 
to the Veteran's postoperative residuals of a fracture of the 
distal fibula, left ankle, does not represent the maximum 
rating available for the Veteran's left ankle condition, the 
Veteran's claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In addition, the Board notes that the veteran's left lateral 
dorsal cutaneous branch neuropathy, as a separately 
compensable condition secondary to postoperative residuals of 
a fracture of the distal fibula, left ankle, is listed as an 
issue on appeal as it represents a partial grant of some of 
the symptomology in response to the veteran's claim of 
entitlement to an increased evaluation for a left ankle 
condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1379-81 
(Fed. Cir. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified before Veterans Law Judge Robert P. 
Regan at a video conference hearing in May 2002.  That 
Veterans Law Judge is no longer with the Board.  The Veteran 
was apprised of that fact and offered an opportunity to have 
a new hearing in March 2009.  See 38 C.F.R.§ 20.707 (2008).  
Subsequently, in July 2009 the Veteran responded that he 
wished to appear at a hearing before a Veterans Law Judge via 
video conference at his local RO.  Accordingly, the Veteran 
must be scheduled for a hearing before a Veterans Law Judge 
via video conference at his local RO.

In light of the foregoing the case must be REMANDED for the 
following:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge via 
video conference at his local RO.  He and 
his representative should be given an 
opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




